Case 1:20-cr-00199-KMW Document 138 Filed 12/22/20 Page 1 of 1
Case 1:20-cr-00199-KMW Document 137 Filed 12/21/20 Page 1 of 2

 

 

 

 

LAW OFFICE OF ANTHONY CECUIPTY Pf SPNY
217 Broadway, Suite 707 OS OCUMENT
New York, New York 10007 -) (’PRONICALLY FILE!
Phone: (212) 619-8730
Cell: (917) 741-1837 reaper
Fax: (212) 962-5037 | Sak hLbw:_/afoafoo

anthonycecutti@gmail.com

December 21, 2020 ORSED
BY ECF MEMO END L
The Honorable Kimba M, Wood
United States District Court Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re: United States v. Abreu Gil et al; 20 Cr. 199 (KMW)
Dear Judge Wood:

I represent Nelson Diaz (Abdul Alamin) in the above-referenced matter, having
been appointed pursuant to the provisions of the Criminal Justice Act (“CJA”), 18 U.S.C.
§ 3006A on February 14, 2020. I write, without objection from the Government, and at
the request of Pretrial Services, to respectfully request a modification of Mr. Alamin’s
bail conditions. Specifically, we request that on December 29, 2020, the location
monitoring (GPS) condition be lifted.

As the Court is aware, Mr. Alamin suffers from a variety of medical conditions.
He has several medical appointments scheduled each month. On December 29, 2020,
Mr, Alamin has an MRI scheduled at 9:00 a.m. for his leg. To perform the MRI, his
ankle bracelet must be removed. After conferring with Pretrial Services Officer Erin
Cunningham, on December 29, 2020, Mr. Alamin will travel from his residence to the
clinic where the MRI will be performed. At the clinic, his ankle bracelet will be removed
by staff and be retained by Mr. Alamin. Following the MRI, Mr. Alamin will travel
directly to the courthouse to have the ankle bracelet put back on.

conditions, lifting the condition of location monitoring (GPS) for one day, December 29,

Accordingly, we respectfully request that the Court modify Mr. Alamin’s =. | Lane
2020, so that he may be able to have an MRI performed on his leg,

Thank you for your consideration,

SO ORDERED: N.Y., N.Y. /a/2af90

ctr vw. WIT
’ “KIMBA M. WOOD
US.DJ.
